DETAILED ACTION
This action is in response to the amendment filed 10/06/2021. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Regarding Claim 1, Claim 1 Lines 12-13 state “set the second bit of the bitmap to indicate that data in the segment of the persistent memory to indicate that the segment is ready for storage…”. Here, it appears that the newly added language in the amendment is causing a redundancy in the claim and that this should state “set the second bit of the bitmap to indicate that data in the segment of the persistent memory is ready for storage”. Claims 2-7 inherit the objection of claim 1.
Appropriate correction is required.


Allowable Subject Matter
Claims 1-20 contain allowable subject matter. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
With respect to independent claim 1, “…the persistent memory being different from the storage medium; and a controller coupled to the storage medium and the persistent memory, the controller being configured to: receive data from an application for storage in a segment of the persistent memory allocated to the application, the segment of the persistent memory associated with a first bit and a second bit of a bitmap, the first bit being different from the second bit, and the first bit indicating that the segment of the persistent memory is allocated to the application; set the second bit of the bitmap to indicate that data in the segment of the persistent memory to indicate that the segment is ready for storage in the storage medium; and determine that the data in the persistent memory has atomicity based on the first bit and the second bit”, in conjunction with the other limitations of the independent claim, is not taught by the prior art of record.
The closest prior art of record is Peterson and Stevens (US Patent No US 10,430,111 B2). Peterson discloses a single persistent metadata flag that indicates whether an atomic write is to be performed or completed. Stevens discloses utilizing a bitmap to determine whether a memory block is being used. However neither Peterson nor Stevens, individually or in combination discloses, the segment of the persistent memory associated with a first bit and a second bit of a bitmap, the first bit being different from the second bit, and the first bit indicating that the segment of the persistent memory is allocated to the application; set the second bit of the bitmap to indicate that data in the segment of the persistent memory to indicate that the segment is ready for storage in the storage medium; and determine that the data in the persistent memory has atomicity based on the first bit and the second bit and wherein the persistent memory is different from the storage medium, as disclosed by claim 1. Therefore, the prior art of record does not disclose the entirety of claim 1. Claims 2-7 are allowable at least due to their dependency on claim 1. 
Claim 8 recites substantially similar limitations as claim 1 and is therefore allowable under the same rationale. Claims 9-14 are allowable at least due to their dependency on claim 8.
Claim 15 recites substantially similar limitations as claim 1 and is therefore allowable under the same rationale. Claims 16-20 are allowable at least due to their dependency on claim 11.

Response to Arguments
Applicant’s arguments, filed 10/06/21, with respect to the prior art rejections have been fully considered and are persuasive.  The prior art rejections of claims 1-20 have been withdrawn.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183